                        Case
                        Case 1:20-cv-03090-LMM
                             1:20-cv-03090-LMM Document
                                               Document 9
                                                        2 Filed
                                                          Filed 08/25/20
                                                                07/24/20 Page
                                                                         Page 1
                                                                              2 of
                                                                                of 2
                                                                                   2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-3090

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    The Attorney General's Office
 was received by me on (date)             07/24/2020                  .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           x Other (specify): I served the summons on the US Attorney General, The Attorney General's Office,
           ’
                                   Attn: Civil Process Clerk, 950 Pennsylvania Avenue NW, Washington, DC 20530 via .
                                   CMRRR (sent on 07/31/2020 and received on 08/06/2020)

           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:      08/17/2020
                                                                                            Server’s signature

                                                                          Thelma Alvarado-Garza, Paralegal
                                                                                        Printed name and title


                                                                            7500 Rialto Blvd., Bldg. Two, Ste. 250
                                                                            Austin, Texas 78735
                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 1:20-cv-03090-LMM Document 9 Filed 08/25/20 Page 2 of 2
